IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,             : No. 75 MAP 2018
                                           :
                     Appellant             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 RONALD LEWIS WEBB JR.,                    :
                                           :
                     Appellee              :

 COMMONWEALTH OF PENNSYLVANIA,             : No. 76 MAP 2018
                                           :
                     Appellant             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 RONALD LEWIS WEBB JR.,                    :
                                           :
                     Appellee              :


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of September, 2020, the Joint Application to Remand is

GRANTED, and the matter is REMANDED to the Court of Common Pleas of Lycoming

County for further proceedings.